MEMORANDUM**
Abiy Anbessie, a native and citizen of Ethiopia, petitions for review of the decision of the Board of Immigration Appeals (“BIA”) affirming the Immigration Judge’s denial of his application for asylum, withholding of removal, and protection under the CAT. We have jurisdiction pursuant to 8 U.S.C. § 1252. We review the BIA’s decision for substantial evidence. See INS v. Elias-Zacarias, 502 U.S. 478, 481 & n. 1, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We grant the petition for review and remand.
One evening in December 1993, as Abessie lay sleeping in his bed, members of the Tigrayan People’s Liberation Front set fire to his house because his family is Amharic, and his father was a high ranking member of the recently ousted political party. Although his neighbors managed to drag him out of the burning home, he suffered serious burns on his hands, leg and feet. He was immediately taken to a hospital where he remained for three months, and was an outpatient for another three months.
Anbessie contends that the BIA erred in concluding he did not suffer persecution. Anbessie’s contention has merit because actions that realistically threaten the victim’s life are severe enough to constitute persecution. See id at 483-84. Accordingly, we remand for further proceedings. See INS v. Ventura, 537 U.S. 12, 16, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam).
The request for attorneys fees is denied without prejudice to renewal in a separate motion. See Circuit Rule 39-2.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.